DETAILED ACTION
This is the first Office action on the merits of Application No. 17/454,875. Claims 1-12 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/17/2020. It is noted, however, that applicant has not filed a certified copy of the 102020214420 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification does not have section headings. As provided in 37 CFR 1.77(b) and MPEP 608.01(a), each of the section headings should added and appear in upper case, without underlining or bold type. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: ‘means of a shifting shaft’ in claim 1, and ‘means of a detent’ in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 1 and 4-6 are objected to because of the following informalities:  
in claim 1, line 2, the phrase “the interior” could be –an interior—since is the first time the claim is recited;
in claim 4, line 4, the phrase “by the shifting shaft” is missing wording and the specification (page 2, line 30) indicates this should be –by rotation of the shifting shaft--;
in claim 5, line 2, the phrase “a blocking latch” appears it should be –a blocking latch of the movable locking means—or similar as this element in not a separately new element, but part of the previously recited movable locking means;
in claim 5, lines 2-3, the phrase “the latter” could be changed to –the blocking latch—so that it is explicit the element being referenced when compared to all the elements previously recited; and
in claim 6, lines 1-2, the phrase “in the event that the blocking latch does not lie opposite a recess” appears to have idiomatic issues and could better align with the description on page 6, lines 18-30 and could be –during transfer into the blocked state when the blocking latch cannot be moved into the recess—or similar. Also, ‘a recess’ was recited in claim 5 and should be –the recess—in this claim.
Appropriate correction is required.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryou (WIPO Publication 2019167993).
Regarding claim 1, Ryou discloses a parking lock (Fig. 4) for a motor vehicle (Fig. 1), comprising: a movable locking means (Fig. 4, parking pole 52. This element is interpreted under 35 U.S.C. 112(f) as blocking latch or equivalents.) for impinging a parking lock wheel (Fig. 4, park gear 51), disposed in the interior of a transmission housing (Fig. 3, casing 25), with a holding force (Fig. 5), wherein the movable locking means, by means of a shifting shaft (Fig. 3, rotation shaft 55) that is rotatable by a drive motor (Fig. 3, step motor 56) and a cam (Fig. 4, park cam 54) that is coupled to the shifting shaft, is pivotable between a releasing state (Fig. 4), in which the parking lock wheel is rotatable, and a blocked state (Fig. 5), in which a rotation of the parking lock wheel is blocked, wherein the drive motor is disposed outside the transmission housing (Fig. 7), the shifting shaft penetrates the transmission housing (Fig. 7), and the cam is disposed within the transmission housing (Fig. 7).  
Regarding claim 2, Ryou discloses the parking lock according to Claim 1, wherein the shifting shaft is surrounded by a torsion spring (Fig. 7, urging spring 58) which is fastened to the shifting, and to the cam (Fig. 7).  
Regarding claim 3, Ryou discloses the parking lock according to Claim 2, wherein the cam, as a result of a rotation of the shifting shaft in a rotating direction by the torsion spring, is able to be transferred from the releasing state to the blocked state (page 46 of the provided translated document and description of Fig. 7  “When the projection 52a of the park pole 52 rides on the outer peripheral portion other than the recess 51a of the park gear 51 during the engagement operation, the biasing spring 58 biases the park cam 54 with a load in the engagement direction by the rotation of the rotating shaft 55. Thereafter, when the park gear 51 rotates to a position where it can be engaged, the park cam 54 is moved to the recessed portion 51a at the engagement position”).  
Regarding claim 5, Ryou discloses the parking lock according to claim 1, wherein the cam in the blocked state impinges a blocking latch (Fig. 5, parking pole 52) of the movable locking means and pushes the blocking latch into a recess (Fig. 5, recess 51a) of the parking lock wheel.  
Regarding claim 6, Ryou discloses the parking lock according to Claim 5, wherein during transfer into the blocked state when the blocking latch cannot be moved into the recess (Fig. 5, recess 51a) of the parking lock wheel, a torque transmitted by the shifting shaft is stored as potential energy in the torsion spring, wherein the blocking latch in a further rotation of the parking lock wheel is pushed into the recess of the parking lock wheel (page 46 of the provided translated document and description of Fig. 7  “When the projection 52a of the park pole 52 rides on the outer peripheral portion other than the recess 51a of the park gear 51 during the engagement operation, the biasing spring 58 biases the park cam 54 with a load in the engagement direction by the rotation of the rotating shaft 55. Thereafter, when the park gear 51 rotates to a position where it can be engaged, the park cam 54 is moved to the recessed portion 51a at the engagement position”).  
Regarding claim 7, Ryou discloses the parking lock according to claim 1, wherein the cam has a passage opening that is adapted to the external diameter of the shifting shaft (shown in Fig. 4).  
Regarding claim 8, Ryou discloses the parking lock according to claim 1, wherein the shifting shaft is mounted on or in the transmission housing by a friction bearing or a roller bearing (Fig. 7, rolling bearing 55a).  
Regarding claim 9, Ryou discloses the parking lock according to claim 1, wherein the shifting shaft in relation to the transmission housing is sealed by a sealing element (Fig. 7, sealing material 55b).  
Regarding claim 10, Ryou discloses the parking lock according to claim 1, wherein the shifting shaft is mounted in the transmission housing by way of the free end of said shifting shaft that is opposite the drive motor (Fig. 7 shows shaft 55 fixed to 25d).  
Regarding claim 11, Ryou discloses a transmission, comprising a parking lock according to claim 1 (e.g. shown in Fig 3).  
Regarding claim 12, Ryou discloses a drive installation for an electrically drivable motor vehicle, comprising an electric machine; a transmission coupled to the electric machine; and a parking lock according to claim 1 (e.g. Figs. 1-3 and initial paragraphs of translated document “ a vehicle using an electric motor, for example, there is a hybrid vehicle using an engine and an electric motor together in addition to an electric vehicle”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryou (WIPO Publication 2019167993) in view of Fukuda (US Patent 6725962).
Regarding claim 4, Ryou discloses the parking lock according to Claim 3, with the cam by rotation of the shifting shaft in the opposite rotating direction is able to be transferred from the blocked state to the releasing state (page 47 of the provided translated document, “As a result, the step motor 56 returns the park cam 54 to the original position from the locked state of the park lock device 50”).
	Ryou does not disclose by means of a detent.
	Fukuda discloses a parking lock (Fig. 5) wherein the cam (96), by means of a detent (Fig. 5, detent 154) disposed on the shifting shaft (e.g. support shaft 144). Fukuda teaches the detent will hold/lock the shifting shaft in a position (column 7, lines 50-52)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryou to incorporate the detent of Fukuda to hold/lock the shaft in a position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659